DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2018/0276722 A1) in view of King et al. (US 2011/0153653 A1).
For claim 1, Fujita et al. teaches an information processing system comprising: a processor; and circuitry configured to provide content including at least an image to a browsing terminal for displaying [terminal for browsing for images, 0008: Fujita]; acquire browsing information of the content including the at least an image from the browsing terminal displaying the content and operated by a user [acquiring browsing information from image searching, 0008: Fujita]; and aggregate the data in the table based on the browsing information [points given to areas that has attracted most interest in an image, 0248: Fujita], wherein the circuitry further analyzes the image to obtain an analysis result [analysis of image results, 0160: Fujita], and aggregates the browsing information and the analysis result by associating the browsing information and the analysis result to obtain an aggregation result [browsing system to record operation history after image history analysis, 0161: Fujita], but does not teach store the browsing information as data in a table, the data including a time stamp indicating a particular time when each of the at least an image was browsed and browsing frequency of each of the at least an image included in the content.
	King et al. teaches store the browsing information as data in a table, the data including a time stamp indicating a particular time when each of the at least an image was browsed [timestamp of each query for significance factor, 0079: King] and browsing frequency of each of the at least an image included in the content [frequency of searches, 0111; and image searching, 0013: King].
Fujita et al. (US 2018/0276722 A1) and King et al. (US 2011/0153653 A1) are analogous art because they are from the same field of image browsing information.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the aggregation of image results as described by Fujita et al. with the browsing frequency as taught by King et al.
The motivation for doing so would be to provide “access to digital content from searches based on information captured from rendered documents” [0002: King].
Therefore, it would have been obvious to combine Fujita et al. (US 2018/0276722 A1) with King et al. (US 2011/0153653 A1) for using compact form for browsing images and getting aggregate results. 
For claim 2, Fujita et al. teaches:
	The information processing system according to claim 1, further comprising a display configured to display the aggregation result including an image having the highest browsing frequency by the user among the at least an image [click rate frequency, 0289: Fujita].
For claim 4, Fujita et al. teaches:
	The information processing system according to claim 1, wherein the browsing information includes information indicating a posture of the browsing terminal at a time when the user browses the image using the browsing terminal [surface and dimensions of the apparatus considered for browsing, 0094: Fujita].
For claim 5, Fujita et al. teaches:
	The information processing system according to claim 1, wherein the image is a wide-angle image [image is wide-angle image, 0008: Fujita].
Claim 6 is an method of the system taught by claim 1.  Fujita et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 7 is a computer-readable storage medium of the system taught by claim 1.  Fujita et al. teaches the limitations of claim 1 for the reasons stated above.
For claim 8, Fujita et al. teaches:
	The information processing system of claim 1, wherein the content is a content of a real estate property, and the content includes name, location, price, floor plan, an image list of the real estate property indicating different portions of the real estate property, and an image of the real estate property [document and images related to real estate, 0546: King].
For claim 9, Fujita et al. teaches:
	The information processing system of claim 8, wherein the content includes a full-view spherical image of interior and/or outer appearance of the real estate property on which a name of an object in the real estate property is superimposed [hemispherical image put together as an image, 0090-0094: Fujita].
For claim 10, Fujita et al. teaches:
	The information processing system according to claim 1, wherein the circuitry performs the analysis of the image based on feature amount to identify an object in the image or a structure of photographed space [analysis of image space, 0160: Fujita].
Response to Arguments
Applicant's arguments and amendments filed January 6, 2022 have been fully considered and a new reference has been brought in to address the arguments and new language.  Amendments to the claim language has overcome the previous 35 U.S.C. 101 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/7/2022